Exhibit 10.3



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
EXCLUSIVE LICENSE AGREEMENT FOR TUSCHL II UNITED STATES
PATENTS AND PATENT APPLICATIONS
     This Exclusive License Agreement for Tuschl II United States Patents and
Patent Applications (“Agreement”) is made as of March 14, 2011 (“Effective
Date”), by and between Alnylam Pharmaceuticals, Inc. (“Alnylam”) and University
of Massachusetts (“UMass”).
     This Agreement is made with respect to the following recitals:
     WHEREAS, Max-Planck-Gesellschaft zur Föerderung der Wissenschaften e.V.
(“Max-Planck”), is an owner of rights in and to the patents and patent
applications defined herein as the US Tuschl II Patent Family;
     WHEREAS, pursuant to that certain Assignment Agreement made and entered
into as of March 14, 2011, UMass has become a co-owner of the US Tuschl II
Patent Family;
     WHEREAS, UMass has the right to grant licenses under the US Tuschl II
Patent Family;
     WHEREAS, Alnylam desires to obtain a license with the right to grant
sublicenses under the US Tuschl II Patent Family, and UMass desires to grant
such license subject to the conditions set forth herein;
     NOW, THEREFORE, Alnylam and UMass hereby agree as follows:
1. Definitions. The following words and phrases shall have the meanings set
forth below solely for purposes of this Agreement.
     1.1. “Affiliate” shall mean any corporation or other business entity that
now or in the future directly or indirectly controls, is controlled by, or is
under common control with, a Party or a Third Party (as the case may be under
this Agreement). Control means direct or indirect ownership of, or other
beneficial interest in, fifty percent (50%) or more of the voting stock, other
voting interest, or income of a corporation or other business entity, or
possession of the power to elect or appoint fifty percent (50%) or more of the
members of the governing body of the corporation or other business entity. A
corporation or other business entity shall be an Affiliate only during such
period of time that it meets the definition set forth in this Section 1.1.
     1.2. “Collaboration Partner” shall mean an entity involved in a bona fide
collaboration with Merck or any of Merck’s Affiliates sublicensed in accordance
herewith. A bona fide collaboration shall mean a collaboration with Merck or any
of its Affiliates sublicensed in accordance herewith, where such collaboration
is entered into after Merck’s commencement of GLP toxicology testing of the
Licensed Product required for the filing of an Investigational New Drug
Application and involves the development of a Licensed Product in the Field, in
which Merck plays an integral role in the experimentation and a dominant or
co-equal role in the decision-making, relating to the development of such
Licensed Product in the Field. Merck’s or any of its properly-sublicensed
Affiliates’ experimentation relating to the discovery and development of a
Licensed Product in the

 



--------------------------------------------------------------------------------



 



Field prior to the commencement of a collaboration shall be deemed to have been
conducted in the course of the collaboration for purposes of determining whether
the collaboration constitutes a bona fide collaboration.
     1.3. “Confidentiality Agreement” shall mean a document in the form attached
as Exhibit B hereto.
     1.4. “Distributor” shall mean an entity that purchases Licensed Products
(whether in packaged form or bulk form) from Merck, one of its Affiliates, or a
Collaboration Partner, and resells such Licensed Products to Third Parties in a
manner consistent with normal trade practices in the pharmaceutical industry.
     1.5. “Excluded Targets” shall mean any Target for which Alnylam has, prior
to the Effective Date, granted a Third Party exclusive rights under the US
Tuschl II Patent Family, unless such Target has ceased to be an Excluded Target
pursuant to Section 2.2 hereof.
     1.6. “Field” shall mean all uses other than the commercial sale or use as a
research reagent, including in a kit format, for research or educational
purposes, including without limitation,

  (i)   internal and collaborative use;     (ii)   all therapeutic and
prophylactic uses; and     (iii)   diagnostic uses for purposes of therapeutic
monitoring, but excluding all other diagnostic uses, specifically including
human and veterinary diseases, for all indications.

     1.7. “Gatekeeper” shall mean an independent attorney, not employed by
Alnylam, registered to practice before the United States Patent and Trademark
Office who shall be mutually agreed upon by UMass and Alnylam, and who shall be
bound by the Confidentiality Agreement and perform the services identified in
Section 2.3 of this Agreement.
     1.8. “Licensed Product” shall mean any product or part thereof in the
Field, the manufacture, use or sale of which would, absent the license granted
hereunder, infringe one or more claims of an issued patent in the US Tuschl II
Patent Family.
     1.9. “Merck” shall mean Merck & Co., Inc.
     1.10. “Merck License Agreement” shall mean a non-exclusive license
agreement entered into by Merck under the terms and restrictions provided for in
Section 2.2 of this Agreement.
     1.11. “Party” shall mean Alnylam or UMass, and when used in the plural
shall mean both all of them.

- 2 -



--------------------------------------------------------------------------------



 



     1.12. “Sublicensee” shall mean any corporation, firm, partnership, limited
liability company, or other legal entity or business association other than an
Affiliate of Alnylam that sells or intends to commercialize Licensed Products
under a sublicense from Alnylam to develop, make, use and sell Licensed
Products. Sublicensee shall not include a distributor. For the purpose of this
Agreement, Sublicensee shall also include the assignees of Alnylam to which
Alnylam has sub-assigned its ownership position in the Tuschl II United States
Patents and Patent Applications in certain countries.
     1.13. “Target” shall mean [**].
     1.14. “Term” shall mean the period commencing on the Effective Date and
concluding on the expiration or abandonment of all issued patents and filed
patent applications in the US Tuschl II Patent Family.
     1.15. “Third Party” shall mean any corporation, firm, partnership, limited
liability company, or other legal entity or business association other than
Alnylam, an Affiliate of Alnylam, or a Sublicensee.
     1.16. “US Tuschl I Patent Family” shall mean any and all patents issued by,
and patent applications filed in, the USPTO as set forth in the attached
Exhibit C, entitled “RNA sequence-specific mediators of RNA interference,”
naming as inventors Thomas Tuschl, David P. Bartel, Phillip A. Sharp, and
Phillip D. Zamore, and any divisionals, continuations, continuation-in-part
applications thereof, requests for continued examination, reissues or
reexaminations of any of the foregoing filed in the USPTO.
     1.17. “US Tuschl II Patent” shall mean any patent within the scope of
rights covered by Section 1.18 that is issued by the United States Patent and
Trademark Office.
     1.18. “US Tuschl II Patent Family” shall mean any and all patents issued
by, and patent applications filed, in the USPTO as set forth in the attached
Exhibit A, entitled “RNA Interference Mediating Small RNA Molecules,” naming as
inventors by Thomas Tuschl, Sayda Elbashir, and Winfried Lendeckel, and any
divisionals, continuations, continuation-in-part applications thereof, requests
for continued examination, reissues or reexaminations of any of the foregoing
filed in the USPTO.
2. Grant of Rights.
     2.1. Exclusive License. Except as expressly set forth in Section 2.2, UMass
grants to Alnylam for the Term an exclusive, unrestricted, royalty-free license,
with the right to grant sublicenses, under the US Tuschl II Patent Family
including without limitation the right to make, have made, sell, have sold,
offer for sale, import and use any Licensed Product.
     2.2. Merck License Agreement. Notwithstanding the license set forth in
Section 2.1, UMass reserves the right to convey an option (and corresponding
licenses) to Merck (and to no other person or entity) to acquire from UMass one
or more non-exclusive licenses to make, have made, sell, have sold, offer for
sale, import and use any Licensed Product, except with respect to Excluded
Targets, under the US Tuschl II Patent Family, provided that the agreement
conveying the option and any agreement granting any such license shall

- 3 -



--------------------------------------------------------------------------------



 



include provisions to the effect that (i) Merck shall have no right to grant any
sublicenses, except to (a) an Affiliate (which sublicense shall automatically
terminate at the time that the entity to which the sublicense was granted ceases
to be an Affiliate of Merck); and (b) a Collaboration Partner, Distributor, or a
contractor working under the direction of Merck or a Merck Affiliate to the
extent such contractor assists in performing the activities licensed hereunder,
and in such cases only with respect to the specific Licensed Product that is the
subject of the particular collaboration, distribution or services agreement;
(ii) the option agreement and all licenses shall automatically terminate if
Merck files a legal proceeding in the USPTO, a United States court, or an
arbitral forum, challenging the validity, enforceability or inventorship of any
application or patent in the US Tuschl II Patent Family, except if Merck is sued
for infringement of a US Tuschl II Patent; and (iii) the license cannot be
assigned except to an Affiliate or in connection with a merger, acquisition, or
sale of all or substantially all of the assets of Merck or an Affiliate relating
to the subject matter of the US Tuschl II Patent Family, which sale includes the
assignment of the License Agreement dated September 8, 2003, between UMass and
Sirna Therapeutics, Inc. Nothing contained in this Section 2.2 shall be
construed to prevent Merck from asserting non-infringement as a defense in any
legal proceeding involving a patent or application in the US Tuschl II Patent
Family, or to assert any defense in a legal proceeding outside the United States
involving a patent or application that is not a member of the US Tuschl II
Patent Family. UMass acknowledges and agrees that (a) it shall have no right to
grant to Merck any rights under the US Tuschl II Patent Family with respect to
any Excluded Targets, and (b) any non-exclusive license granted to Merck
pursuant to this Section 2.2 shall expressly provide that Merck is prohibited
from granting any sublicense, covenant not to sue, or freedom to operate under
any application or patent in the US Tuschl II Patent Family except as set forth
in clause (i) above. Alnylam represents and warrants that, as of the Effective
Date, there are [**] Excluded Targets. Alnylam shall allow UMass to designate a
single outside attorney (the “UMass Attorney”) who agrees to be bound by the
Confidentiality Agreement to inspect at Alnylam’s offices, at a reasonable time
and with reasonable advance notice, documents sufficient to confirm that, as of
the Effective Date, there are [**] Excluded Targets. Alnylam agrees that, if at
any time after the Effective Date, a Target ceases to be subject to exclusive
rights granted to another entity under the US Tuschl II Patent Family, then such
Target shall no longer be an Excluded Target.
     2.3. Provisions Concerning Excluded Targets. Alnylam shall provide the
Gatekeeper with a certified list of Excluded Targets within [**] of the
Effective Date. The Gatekeeper shall maintain such list in a secure location
during the Term of this Agreement. Alnylam shall update the list of Excluded
Targets during the Term of the Agreement by promptly informing the Gatekeeper
when a Target has been removed from the list. Merck may, from time to time,
provide to the Gatekeeper in confidence a list of proposed Targets. Within [**]
following the Gatekeeper’s receipt of such list from Merck, the Gatekeeper shall
notify Merck in writing which, if any, of the Targets identified on such list
are Excluded Targets, and hence would be excluded from the Merck License
Agreement. If the Gatekeeper has questions as to whether a proposed Target is an
Excluded Target, the Gatekeeper may, in his or her sole discretion, pose
appropriate scientific questions to an independent expert, which expert shall
first enter into and be bound by the Confidentiality Agreement. In the event
that the Gatekeeper informs Merck that any proposed Target is an Excluded
Target, the UMass Attorney may thereafter inspect all documents on which the
Gatekeeper relied in determining that the proposed Target is an Excluded Target,
and the

- 4 -



--------------------------------------------------------------------------------



 



Gatekeeper shall disclose to the UMass Attorney any advice received from any
independent scientific expert. If wishes to exercise its option to enter into a
Merck License Agreement provided for in (and subject to the terms and
restrictions of) Section 2.2 above, UMass, Merck, Alnylam and the Gatekeeper
shall each enter into the Confidentiality Agreement. (i) In the event that the
Merck License Agreement is to cover all Targets except Excluded Targets, the
Gatekeeper shall provide UMass with the list of Excluded Targets within [**] of
receiving notice from UMass of Merck’s request to exercise its option to enter
into a Merck License Agreement and the Confidentiality Agreement executed by
authorized representatives of UMass and Merck. The list of Excluded Targets
shall be attached as an exhibit to the Merck License Agreement, which shall
expressly provide that no rights are granted with respect to all such Excluded
Targets (as required by Section 2.2) and which list shall remain subject to the
terms of the Confidentiality Agreement. (ii) In the event that the Merck License
Agreement is to be limited to a particular Target or Targets only, UMass shall
thereupon provide to the Gatekeeper in confidence a list of the proposed Targets
to be covered by the Merck License Agreement. Within [**] following the
Gatekeeper’s receipt of such list from UMass, the Gatekeeper shall notify UMass
in writing which, if any, of the Targets identified on such list are Excluded
Targets, and hence must be excluded from the Merck License Agreement. Such
writing shall be subject to the terms of the Confidentiality Agreement. If the
Gatekeeper has any questions as to whether a proposed Target is an Excluded
Target, the Gatekeeper may, in his or her sole discretion, pose appropriate
scientific questions to an independent expert, which expert shall first enter
into and be bound by the Confidentiality Agreement. In the event that the
Gatekeeper informs Merck that any proposed Target is an Excluded Target, the
UMass Attorney may thereafter inspect all documents on which the Gatekeeper
relied in determining that the proposed Target is an Excluded Target, and the
Gatekeeper shall disclose to the UMass Attorney any advice received from any
independent scientific expert. UMass may grant Merck a license with respect to
any Targets not identified by the Gatekeeper as Excluded Targets, subject to the
terms and restrictions of Section 2.2.
     2.4. Retained Research Rights. UMass shall retain the right to practice the
inventions claimed in the US Tuschl II Patent Family for research, teaching,
education, non-commercial collaboration and publication purposes. Alnylam
acknowledges that the U.S. federal government retains a royalty-free,
non-exclusive, non-transferable license to practice any government-funded
invention claimed in any patent or application in the US Tuschl II Patent Family
for government purposes.
     2.5. No Further Conveyances of Rights. (a) Except as expressly set forth in
Section 2.2, UMass covenants and agrees (i) not to dedicate to the public nor to
convey to any entity whatsoever, including to any of its or their Affiliates or
other Third Parties, whether by assignment, license or otherwise, any interest
in the US Tuschl II Patent Family; and (ii) not to make any representation in
any form or manner that any patent application or patent in the US Tuschl II
Patent Family may be used for research purposes other than as expressly agreed
to pursuant to the September 2001 Joint Invention and Joint Marketing Agreement.
(b) Under no circumstance shall UMass disclaim or otherwise relinquish ownership
of any US Tuschl II Patent without the prior written consent of Max Planck. In
the event that UMass does disclaim or otherwise relinquish its ownership
interest in any US Tuschl II Patent, in addition to any other rights and
remedies available to the Parties, UMass shall be deemed to have disclaimed and
relinquished its ownership interest in every patent

- 5 -



--------------------------------------------------------------------------------



 



and application in the US Tuschl II Patent Family and in every patent and
application in the US Tuschl I Patent Family such that common ownership is
maintained between the US Tuschl I Patent Family and the US Tuschl II Patent
Family.
     2.6. No Additional Rights. Nothing in this Agreement shall be construed to
confer any rights upon Alnylam by implication, estoppel, or otherwise as to any
intellectual property rights, including without limitation patents and patent
applications, trademarks, copyrights and know-how, of UMass other than the US
Tuschl II Patent Family, regardless of whether such intellectual property rights
shall be dominant or subordinate to any patent application or patent in the US
Tuschl II Patent Family.
3. Patent Enforcement.
     3.1. Notice. Each Party shall notify the other Party promptly in writing of
any infringement of any US Tuschl II Patent that becomes known to any of them,
including without limitation the receipt of any Paragraph IV notice letter under
the Drug Price Competition and Patent Term Restoration Act of 1984 (commonly
referred to as the Hatch-Waxman Act). In no event shall such notice be given
more than [**] after learning of any infringement.
     3.2. Control of Patent Enforcement. Alnylam shall have the right to bring
suit for infringement of any claim in any US Tuschl II Patent, to enjoin
infringement, to collect damages, profits and awards of whatever nature
recoverable for such infringement, to defend against any challenge to validity
of such patent, and to pursue any such litigation until a final judgment, from
which no further appeal may be taken and no further review may be sought.
          3.2.1. Upon reasonable prior notice, Alnylam may join UMass as a party
if necessary in any such litigation brought in the United States against a
for-profit commercial entity (the US Commercial Infringement Litigation”),
provided that the complaint satisfies all pleading obligations and the
requirements of Rule 11 of the Federal Rules of Civil Procedure. Alnylam shall
select counsel to represent Alnylam and UMass in connection with such US
Commercial Infringement litigation, provided that UMass shall have a right of
prior approval with respect to counsel for UMass, such approval not to be
unreasonably withheld or delayed. Counsel representing UMass must be appointed a
Special Assistant Attorney General and comply with the guidelines of the
Massachusetts Attorney General with respect to that appointment. Alnylam shall
have control over all decisions in, and any settlement of, any such US
Commercial Infringement Litigation, provided that UMass shall have a right of
prior approval over significant litigation decisions concerning, and settlement
of, any non-patent claims or non-patent counterclaims to the extent they affect
the interests of the Commonwealth of Massachusetts, such approval not to be
unreasonably withheld or delayed. Alnylam shall reasonably consult with UMass
and keep it informed concerning developments in the US Commercial Litigation.
          3.2.2. In the event there arises an actual or potential conflict of
interest between Alnylam and UMass with respect to the US Commercial
Infringement Litigation such that representation of UMass by the counsel
retained by Alnylam is inappropriate, Alnylam shall not thereafter have control
over decisions in the litigation affecting UMass,

- 6 -



--------------------------------------------------------------------------------



 



and UMass shall be entitled to select its own counsel, which counsel shall be
paid for by the UMass and not by Alnylam. Alnylam shall further obtain the prior
consent of UMass to settle such litigation, which consent shall not be
unreasonably withheld.
          3.2.3. Alnylam shall hold UMass harmless from, and indemnify it
against, any costs, expenses, or liability the UMass may incur in connection
with any action taken under this Section 3; provided that Alnylam shall be
obligated to reimburse UMass for costs and expenses incurred during the
prosecution or defense of any such litigation only if reasonably incurred by
UMass for purposes of such action.
     3.3. Alnylam Fees. Any and all fees, costs and expenses incurred by
Alnylam, including, without limitation, attorney’s fees, court costs and
disbursements, in connection with any action taken under this Section 3 shall be
paid by Alnylam.
     3.4. Cooperation. UMass shall cooperate fully with Alnylam in connection
with any action under this Section 3 and agrees to promptly provide reasonable
access to all necessary documents, information, and persons under its control,
and to render reasonable assistance in response to a request by Alnylam for such
assistance, all at Alnylam’s expense.
     3.5. Consent. UMass shall not be entitled to bring a suit for infringement
of any US Tuschl II Patent without the express written consent of Alnylam, which
Alnylam may withhold in its sole discretion.
4. Confidentiality
     4.1. Limitations on Disclosure. The Parties and their counsel shall take
reasonable measures to ensure that the terms of this Exclusive License Agreement
remain strictly confidential and are not disclosed to any third party, except as
specifically set forth in Sections 4.2.1 through 4.2.5.
          4.1.1. Pursuant to Order. The terms of this Confidential Settlement
Agreement may be disclosed pursuant to any order or subpoena requiring
disclosure in any legal proceeding, but only so long as the Party that has the
disclosure requirement provides the other Parties with written notice of such
requirement not later than [**] after first learning of such order or subpoena.
          4.1.2. Professional Advisers. The terms of this Exclusive License
Agreement may be disclosed to any Party’s attorney, accountant, auditor, or
insurer, but only so long as any such person or entity is informed of this
confidentiality provision and agrees in writing to take reasonable measures to
keep the terms of this Exclusive License Agreement strictly confidential and
prevent their disclosure to any third party except as permitted by
Sections 4.1.4 and 4.1.5.
          4.1.3. Merck. The terms of this Exclusive License Agreement may be
disclosed to Merck, but only so long as Merck is informed of this
confidentiality provision and agrees in writing to take reasonable measures to
keep the terms of this Exclusive License Agreement strictly confidential and
prevent their disclosure to any third party except as permitted by
Sections 4.1.4 and 4.1.5.

- 7 -



--------------------------------------------------------------------------------



 



          4.1.4. Required by Law. The terms of this Exclusive License Agreement
may be disclosed as required by law, including but not limited to any disclosure
required to be made pursuant to the reporting obligations applicable to
nonprofit corporations or recipients of federal funds or as required by the
Securities and Exchange Commission or other such regulatory authorities, or as
required by the Office of the Attorney General of the Commonwealth of
Massachusetts. Prior to making any such disclosure, the Party intending to make
the disclosure shall provide the other Party with a redacted version of this
Exclusive License Agreement to be disclosed pursuant to this Section 4.1.4 and
give the other Party a reasonable opportunity to object to the content of the
redacted document on the ground that it would disclose more information than
authorized by this Section 4.1.4.
          4.1.5. Public Information. Any term of this Confidential Settlement
Agreement may be disclosed publicly only to the extent such term is publicly
known or widely disseminated to the public, other than through the wrongful act
of the Party or its Affiliates, prior to the disclosure by the Party.
5. Miscellaneous Provisions.
          5.1.1. Non-Use of UMass Trademarks. Neither Alnylam nor its Affiliates
and Sublicensees shall use the name of “University of Massachusetts,” or any
variation, adaptation, or abbreviation thereof, or of any of its trustees,
officers, faculty, students, employees, or agents, or any trademark owned by any
of them, in any promotional material or other public announcement or disclosure,
without the prior written consent of the UMass or in the case of an individual,
the consent of that individual. The foregoing notwithstanding, Alnylam may state
generally that it has a license from UMass under the US Tuschl II Patent Family,
subject only to UMass’s reserved rights to convey non-exclusive licenses to
Merck.
          5.1.2. Termination. This license is non-revocable and cannot be
terminated under any circumstances.
          5.1.3. Limitation of Remedies. IN NO EVENT SHALL THE PARTIES, THEIR
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, DIRECT OR INDIRECT, RELATING TO
THIS AGREEMENT, INCLUDING ECONOMIC DAMAGES, ATTORNEYS’ FEES, OR INJURY TO
PROPERTY OR LOST PROFITS, REGARDLESS OF WHETHER THE PARTY OR PARTIES SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING.
     5.2. Notices. Any notices required or permitted under this Agreement and
all correspondence hereunder shall be in English and in writing, shall
specifically refer to this Agreement, and shall be sent by a method providing
confirmation of delivery to the following addresses or facsimile numbers of the
parties:
If to UMass:
Office of Technology Management
University of Massachusetts

- 8 -



--------------------------------------------------------------------------------



 



222 Maple Avenue
Higgins Building, Suite 114
Shrewsbury, MA 01545
Attn: Executive Director
If to Alnylam:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, MA 02142
Attn: General Counsel
     5.3. Governing Law. This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the Commonwealth of
Massachusetts, even if the laws of the Commonwealth would select a different
governing law.
     5.4. Compliance with Laws. Alnylam shall use commercially reasonable
efforts to comply with all local, state, federal, and international laws and
regulations relating to the development, manufacture, use and sale of Licensed
Products.
     5.5. Indemnification. Alnylam shall indemnify, defend, and hold harmless
UMass and its trustees, officers, faculty, students, employees, and agents and
their respective successors, heirs and assigns (the “indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses) incurred by or imposed upon any of the indemnitees in connection with
any claims, suits, actions, demands or judgments arising out of any theory of
liability (including without limitation actions in the form of tort, warranty,
or strict liability and regardless of whether such action has any factual basis)
concerning (i) any use of the inventions claimed in the US Tuschl II Patent
Family by Alnylam or its sublicensees, or (ii) any product, process, or service
that is developed, made, used, sold, or performed by Alnylam or its sublicensees
pursuant to any right or license granted to Alnylam under this Agreement.
Alnylam shall obtain and carry in full force and effect commercial general
liability insurance, including product liability and errors and omissions
insurance, which shall protect Alnylam and its indemnitees, including UMass,
with respect to events covered by this Section.
     5.6. Integration. This Agreement supersedes all prior written agreements
and all prior written and contemporaneous oral agreements with respect to the
subject matter hereof.
     5.7. Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by all parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.
     5.8. Severability. Should one of the provisions of this Agreement be held
void, invalid or unenforceable, the remaining provisions of this Agreement will
not cease to be effective. The parties shall negotiate in good faith to replace
such void, invalid or

- 9 -



--------------------------------------------------------------------------------



 



unenforceable provision by a new provision which reflects, to the extent
possible, the original intent of the parties.
     5.9. Headings. All headings are for convenience only and shall not affect
the meaning of any provision of this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
ALNYLAM PHARMACEUTICALS, INC.

             
 
  By:   /s/ Barry Greene
 
   
 
  Its:   President and Chief Operating Officer    

UNIVERSITY OF MASSACHUSETTS

             
 
      /s/ James P. McNamara, Ph.D.
 
   
 
  By:   James P. McNamara, Ph.D.    
 
  Its:   Executive Director    
 
      Office of Technology Management    

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIDENTIALITY AGREEMENT
     Reference is made to that certain Exclusive License Agreement for Tuschl II
United States Patents and Patent Applications (the “Exclusive License
Agreement”) made as of March 14, 2011 by and between Alnylam Pharmaceuticals,
Inc. (“Alnylam”) and University of Massachusetts (“UMass”). All capitalized
terms not defined herein are defined in the Exclusive License Agreement. All
parties that either have executed this Confidentiality Agreement or an
undertaking thereto are defined, collectively, as the “Parties.”
     WHEREAS, Alnylam may provide confidential and proprietary information
identifying Targets and Excluded Targets (the “Alnylam Target Information”) to
UMass, Merck & Co., Inc. (“Merck”), or the Gatekeeper, or any and all of them;
and
     WHEREAS, Merck may provide confidential and proprietary information
identifying proposed Targets (the “Merck Target Information”) to the Gatekeeper;
and
     WHEREAS, it is understood and agreed by the Parties that such disclosures
are solely in connection with the Exclusive License Agreement and not for any
other purpose (the “Purposes”);
     NOW, THEREFORE, the Parties hereto agree as follows:
     1. Target Information. The Parties acknowledge and agree that the “Alnylam
Target Information” is and will remain Alnylam’s confidential, proprietary
information; and that the “Merck Target Information” is and will remain Merck’s
confidential, proprietary information. The Alnylam Target Information and the
Merck Target Information are defined, collectively, as the “Target Information.”
     2. Treatment of Target Information. The Party receiving Target Information
not otherwise known to it prior to disclosure is defined as the “Receiving
Party.” The Party disclosing Target Information is defined as the “Disclosing
Party.” All Target Information disclosed to the Receiving Party under the
Exclusive License Agreement shall be governed by the following provisions:
          a. Target Information may be used by solely in connection with the
Purposes identified above.
          b. No Receiving Party shall disclose or permit disclosure of any
Target Information of the Disclosing Party to third parties or to employees of
the Receiving Party, other than designated directors, officers, employees and
agents who are required to have the information in order to perform the Parties’
authorized activities in connection with the Exclusive License Agreement. Each
Receiving Party has had or will have its designated directors, officers,
employees and agents who have access to Target Information of the Disclosing
Party sign the undertaking annexed hereto as Schedule 1, and, upon request,
shall notify the Disclosing Party in writing of the names of each person who has
signed such agreements. Each Receiving Party agrees that it shall take all
reasonable and necessary measures to protect the secrecy of and avoid disclosure
or unauthorized use of Target

 



--------------------------------------------------------------------------------



 



Information of the Disclosing party. Such measures shall include, but not be
limited to, the highest degree of care that the Receiving Party utilizes to
protect its own information of a similar nature, which shall be no less than
reasonable care. Each Party agrees to notify the other in writing of any actual
or suspected misuse, misappropriation, or unauthorized disclosure of Target
Information of the Disclosing Party which may come to the Receiving Party’s
attention and to cooperate with the Disclosing Party to stop and prevent such
activities.
          c. Unless otherwise agreed to by the Parties, Target Information
disclosed under the Exclusive License Agreement shall at all times remain, as
between the Parties, the property of the Disclosing Party. No license to use any
trade secrets, copyrights, or other intellectual property rights is granted by
this Agreement.
          d. The Party providing the information shall determine the manner and
form in which the Target Information will be disclosed.
          e. In the event that the Receiving Party or any of its employees or
agents become legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand, court order, or similar
process) to disclose any of the Target Information of the Disclosing Party, that
Party or person from whom such information is being sought shall provide the
other Party with prompt prior written notice of such requirement so that the
other Party may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Agreement. In the event that such protective
order or other remedy is not obtained, or the Disclosing Party waives compliance
with the provisions hereof, the Receiving Party and its employees and agents
agree to provide the Disclosing Party with information about what Target
Information will be disclosed and to furnish only that portion of the Target
Information of the Disclosing Party which is legally required to be furnished.
The Receiving Party shall consult with Disclosing Party and exercise in good
faith all reasonable efforts to mutually agree with the Disclosing Party
regarding the nature, extent, and form of such production.
          f. No Receiving Party will disclose to any person not a Party to this
Agreement or authorized to review the Target information either the Target
Information or the fact that the Receiving Party is in possession of the Target
Information.
          g. Public Information. The confidentiality provisions of this
Agreement shall not apply to any Target Information that is published or becomes
generally known to the public other than through the wrongful act of a Party
hereto.
     3. Disclosure to UMass Pursuant to Section 2.2 of the Exclusive License
Agreement. If disclosure of Alnylam Target Information is made to UMass pursuant
to Section 2.2 of the Exclusive License Agreement, in addition to the other
provisions of this Confidentiality Agreement, such disclosure also shall be
governed by the provisions of this Section 3 of this Confidentiality Agreement:
          a. Prior to reviewing the Alnylam Target Information, the outside
attorney designated by UMass shall sign the undertaking attached as Schedule 1
hereto.

- 2 -



--------------------------------------------------------------------------------



 



          b. The Alnylam Target Information may not be copied or reproduced by
any means.
          c. The outside attorney may not disclose the Alnylam Target
Information to anyone but may simply confirm or deny that as of the Effective
Date, there are [**] Excluded Targets.
     4. Disclosure to Gatekeeper Pursuant to Section 2.3 of the Exclusive
License Agreement. If disclosure of Target Information is made to the Gatekeeper
pursuant to Section 2.3 of the Exclusive License Agreement, in addition to the
other provisions of this Confidentiality Agreement, such disclosure also shall
be governed by the provisions of Section 4 of this Confidentiality Agreement:
          a. Prior to receiving the Target Information, the Gatekeeper shall
sign the undertaking attached as Schedule 1 hereto.
          b. The Target Information may not be copied or reproduced by any means
except as absolutely necessary to transmit the Target Information to the
Receiving Party and for the Gatekeeper to comply with the requirements of
Section 2.3 of the Exclusive License Agreement.
          c. Notwithstanding Section 6 hereof, the Gatekeeper may not assign
this Agreement to anyone without the written consent of all Parties.
     5. Term. The Target Information shall remain governed by the terms of this
Agreement during the Term of the Exclusive License Agreement.
     6. Assignment, Successors and Assigns. No Party may assign this Agreement
without the prior written consent of all Parties, except that Merck may assign
it in connection with a merger, acquisition, or sale of substantially all the
assets of the business relating to the Tuschl I and Tuschl II Patent Families.
Nothing in this Agreement, express or implied, is intended to confer upon any
Party other than the Parties hereto any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     7. Amendment. This Confidentiality Agreement may be amended, modified,
canceled, and/or waived only by a written instrument that expressly refers to
this Confidentiality Agreement and is executed subsequent to the effective date
of this Agreement by duly authorized representatives of each of the Parties
hereto.
     8. Authority. Each of the undersigned represents that he or she has been
duly authorized to execute this Confidentiality Agreement on behalf of his or
her respective clients or entities.
     9. Damages Insufficient. Each Party hereto expressly agrees that due to the
unique nature of the Disclosing Party’s Target Information, monetary damages
would be inadequate to compensate the Disclosing Party for any breach by the
Receiving Party of its covenants and agreements set forth in this Agreement.
Accordingly, each Party agrees and acknowledges that any such violation or
threatened violation shall cause irreparable injury to

- 3 -



--------------------------------------------------------------------------------



 



the Disclosing Party and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Disclosing Party shall be
entitled to seek injunctive relief against the threatened breach of this
Agreement or the continuation of any such breach by the Receiving Party, without
the necessity of proving irreparable harm
     10. Choice of Law. This Confidentiality Agreement shall be governed by,
construed, and enforced in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to its choice of law provisions.
     11. Counterparts. This Confidentiality Agreement may be executed in
counterparts, each of which counterpart shall be original, but together shall
constitute one and the same instrument.

                  ALNYLAM PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
        UNIVERSITY OF MASSACHUSETTS    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
        MERCK & CO., INC.    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
UNDERTAKING
     I, the undersigned, hereby agree and acknowledge that I am over the age of
18 and have read the Confidentiality Agreement and the Exclusive License
Agreement and agree to be bound by the terms thereof. Specifically, I understand
that by signing this Undertaking, I am bound by each of the terms of the
Confidentiality Agreement. I represent and warrant that I have had the
opportunity to consult with an attorney concerning the provisions of the
Confidentiality Agreement and my responsibilities and have either done so or
have elected not to do so.

                 
Dated:
               
 
 
 
     
 
   
[NOTARY]
               

 



--------------------------------------------------------------------------------



 



Exhibit B to Exclusive License Agreement:
US Tuschl I Patent Family

 



--------------------------------------------------------------------------------



 



      Application No   Patent No
09/821,832
   
10/255,568
   
11/474,738
   
11/474,919
   
11/474,930
   
11/474,932
   
11/880,355
   
11/880,464
   
12/897,744
   
12/897,749
   
12/897,754
   
12/897,756
   
12/897,759
   
12/897,740
   
13/008,636
   
60/193,594
   
60/265,232
   

US TUSCHL I PATENT FAMILY

 



--------------------------------------------------------------------------------



 



Exhibit C to Exclusive License Agreement:
US TUSCHL II PATENT FAMILY

          U.S. Application No.   U.S. Patent No.
10/433,050
       
10/832,248
    7,078,196  
10/832,257
       
10/832,432
    7,056,704  
11/142,865
       
11/142,866
       
11/634,138
       
11/634,129
       
12/260,443
       
12/537,602
       
12/537,632
       
12/591,829
       
12/683,070
       
12/683,081
       
12/794,071
       

1



--------------------------------------------------------------------------------



 



Exhibit C to Exclusive License Agreement:
US TUSCHL II PATENT FAMILY

      U.S. Application No.   U.S. Patent No.
12/819,444
   
12/834,311
   
12/835,086
   
12/838,786
   
12/879,300
   
12/897,374
   

- 2 -